NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1036-18T4

WILMINGTON SAVINGS FUND
SOCIETY, FSB, d/b/a CHRISTIANA
TRUST NOT IN ITS INDIVIDUAL
CAPACITY BUT SOLELY AS
TRUSTEE FOR WINSTED FUNDING
TRUST 2016-2,

          Plaintiff-Respondent,

v.

ALFRED G. WONESH,

          Defendant-Appellant,

and

MRS. WONESH, WIFE OF ALFRED
G. WONESH, and CITIBANK, NA,
MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC.
AS NOMINEE FOR CITIBANK
FEDERAL SAVINGS BANK,

     Defendants.
_____________________________

                    Submitted November 19, 2019 – Decided November 27, 2019
            Before Judges Fisher and Rose.

            On appeal from the Superior Court of New Jersey,
            Chancery Division, Burlington County, Docket No. F-
            032435-14.

            Alfred G. Wonesh, appellant pro se.

            Fein, Such, Kahn & Shepard, PC, attorneys for
            respondent (Ashleigh Levy Marin, on the brief).

PER CURIAM

      The parties having reached an amicable resolution and presented for filing

a stipulation of dismissal, the appeal is hereby dismissed.




                                                                        A-1036-18T4
                                        2